JOURNAL ENTRY AND OPINION.
{¶ 1} Defendant Alex Chandler appeals from his sentences for failing to comply with an order or signal from a police officer and possession of drugs. The court sentenced Chandler on the failure to comply charge without citing to any of the sentencing factors set forth in R.C.2921.331(C). As for the possession charge, the court failed to state any reasons to impose a prison term as required by R.C. 2929.11, other than to note that Chandler had five prior convictions. The state concedes both assignments of error. Our review convinces us that the state's concession is justified. We therefore sustain the assigned errors.
Reversed and remanded for resentencing.
TIMOTHY E. McMONAGLE, J., and SEAN C. GALLAGHER, J., CONCUR.